                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

MICHAEL J. BARNES,                            )
                                              )
      Petitioner,                             )
                                              )
            v.                                )   CIVIL ACT. NO.: 3:18cv1022-ECM
                                              )
SGT. SHANNON ROLLINS, et al.,                 )
                                              )
      Respondents.                            )

                              OPINION and ORDER

      On April 2, 2019, the Magistrate Judge filed a Recommendation to which no

timely objection have been filed. (Doc. 14). Upon an independent review of the file

and upon consideration of the Recommendation, it is

      ORDERED that the Recommendation is ADOPTED, and this petition is

DENIED and DISMISSED without prejudice to afford Petitioner an opportunity to

exhaust all available state court remedies.

      A separate Final Judgment will be entered.

      Done this 6th day of May, 2019.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
